
	
		II
		Calendar No. 423
		112th CONGRESS
		2d Session
		S. 3269
		IN THE SENATE OF THE UNITED STATES
		
			June 6, 2012
			Mr. Paul (for himself,
			 Mr. DeMint, Mr.
			 Lee, Mr. Coburn,
			 Mrs. Hutchison, and
			 Mr. Risch) introduced the following bill;
			 which was read the first time
		
		
			June 7, 2012
			Read the second time and placed on the
			 calendar
		
		A BILL
		To provide that no United States assistance may be
		  provided to Pakistan until Dr. Shakil Afridi is freed.
	
	
		1.Limitation on foreign
			 assistance to PakistanNo
			 amounts may be obligated or expended to provide any direct United States
			 assistance to the Government of Pakistan unless the President certifies to
			 Congress that—
			(1)Dr. Shakil Afridi
			 has been released from prison in Pakistan;
			(2)any criminal
			 charges brought against Dr. Afridi, including treason, have been dropped;
			 and
			(3)if necessary to
			 ensure his freedom, Dr. Afridi has been allowed to leave Pakistan.
			
	
		June 7, 2012
		Read the second time and placed on the
		  calendar
	
